Name: Commission Regulation (EEC) No 1400/80 of 3 June 1980 adopting protective measures applicable to imports of preserved mushrooms originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 138/6 Official Journal of the European Communities 4. 6 . 80 COMMISSION REGULATION (EEC) No 1400/80 of 3 June 1980 adopting protective measures applicable to imports of preserved mushrooms originating in Spain nity market with serious disturbances which could jeapordize the objectives of Article 39 of the Treaty ; whereas, in these circumstances, it is necessary to take protective measures against imports from this country ; Whereas, to this end, the issue of import licences should be suspended and all pending applications rejected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables (&gt;), as amended by Regulation (EEC) No 2999/79 (2 ), and in particular Article 14 (2) thereof, Whereas Commission Regulation (EEC) No 547/80 of 4 March 1980 (3) relaxed the protective measures appli ­ cable to imports of preserved mushrooms originating inter alia in Spain by allowing limited quantities of these products to be imported into the Community until 15 May 1980 ; whereas since 16 May 1980, the import of preserved mushrooms originating inter alia in Spain has been regulated by the import licence system alone ; Whereas, in view of the number of applications for import licences lodged in the past few days in respect of preserved mushrooms originating in Spain , total imports of that product threaten to exceed greatly quantities traditionally imported from that country ; Whereas this situation is such that imports of products originating in Spain threaten the Commu HAS ADOPTED THIS REGULATION : Article 1 1 . The issue of import licences for preserved mush ­ rooms falling within subheading 20.02 A of the Common Customs Tariff, originating in Spain , is suspended from 5 June 1980 . 2 . The licence applications pending on that date for the abovementioned products shall be refused. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 June 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 73, 21 . 3 . 1977, p . 1 . (2) OJ No L 341 , 31 . 12. 1979, p. 1 . (}) OJ No L 60, 5 . 3 . 1980 , p . 16 .